DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 23 February 2021 is acknowledged.  The traversal is on the grounds that there would be no undue burden on the examiner if all claims were examined together.  This is not found persuasive because an undue burden is present due to at least the groups’ different classification, their recognized divergent subject matter; and their different field of required search. The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki (US 2013/0074973).
In regards to claim 1, Saiki discloses a fitting spanner configured to couple a first fitting and a second fitting that are separated by a gap having a length that is less than a diameter of an insertion end of each of the first and second fittings, the fitting spanner comprising: 
a tubular body (1A or 1B) having a first end and a second end that are each pre-finished to be devoid of burrs and sharp edges (shown in figs. 1 and 2), and
at least one alignment element (30) positioned between the first end and the second end that is configured to properly align the fitting spanner between the first fitting and the second fitting, the alignment element being a permanent visual indicator provided on the tubular body, wherein the tubular body includes a length and diameter that is selected based on the diameter and a length of the insertion end of the first fitting and the second fitting that is configured for receipt of the fitting spanner (it is inherent that the diameter and length of the body are selected based on the system).
In regards to claim 2, Saiki further discloses the at least one alignment element is defined by a groove (40) that is recessed radially into the tubular body and formed about a circumference of the tubular body (shown in fig. 2).
In regards to claim 3, Saiki further discloses the at least one alignment element includes a pair of the grooves (each character 40), which are formed about the circumference of the tubular body (shown in figs. 1-2).
In regards to claim 4, Saiki further discloses the at least one alignment element is defined by a ridge (40) that protrudes radially from the tubular body and is formed about a circumference of the tubular body (shown in fig. 4).
In regards to claim 5, Saiki further discloses the at least one alignment includes a pair of the ridges (each character 40), which are formed about a circumference of the tubular body (shown in figs. 3-4).
In regards to claim 6, it is noted that this claim is a product-by-process claim.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since Sakai discloses the visual indicator being permanently on the body, the claim has been met, regardless of how the visual indicator was formed.
In regards to claim 7, Saiki further discloses each of the first and second ends defines an annular surface, and each of the annular surfaces are arranged parallel to each other, and orthogonal to the length of the tubular body (shown in figs. 1 and 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fitting spanner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/26/2021